Name: 95/234/EC: Commission Decision of 22 June 1995 concerning the approval of 31 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  information technology and data processing;  EU finance;  economic analysis;  trade policy;  communications
 Date Published: 1995-07-07

 Avis juridique important|31995D023495/234/EC: Commission Decision of 22 June 1995 concerning the approval of 31 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) Official Journal L 156 , 07/07/1995 P. 0080 - 0081COMMISSION DECISION of 22 June 1995 concerning the approval of 31 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (95/234/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 94/445/EC of 11 July 1994 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (1), and in particular Article 5 thereof,Whereas the proposals form part of the annual work programme drawn up to implement the set of measures provided for in Article 1 of Decision 94/445/EC;Whereas the Committee on the Statistical Programme of the European Communities, established by Decision 89/382/EEC, Euratom (2), has delivered a favourable opinion on the drawing up, quantifying and approving of this annual work programme;Whereas the Committee on statistics relating to the trading of goods between Member States, set up by Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (3), has delivered a favourable opinion;Whereas for the centralized measures to be carried out by the Commission, the Committee on statistics relating to the trading of goods between Member States has delivered a favourable opinion on 14 measures of a total value of less than ECU 200 000 governed by the procedure set out in Article 7 on Decision 94/445/EC and one measure of a total value of more than ECU 200 000 governed by the procedure set out in Article 6 of this same Decision;Whereas for the decentralized measures to be carried out in the Member States, the Committee on statistics relating to the trading of goods between Member States has delivered a favourable opinion on 16 measures of a total value of less than ECU 200 000 governed by the procedure set out in Article 7 of the abovementioned Decision;Whereas the Commission must take a decision regarding the approval of the proposals which qualify for Community financing,HAS ADOPTED THIS DECISION:Article 1 The 31 proposals listed in Annex may receive Community financing up to the amounts stated in that Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 22 June 1995.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 183, 19. 7. 1994, p. 42.(2) OJ No L 181, 28. 6. 1989, p. 47.(3) OJ No L 316, 16. 11. 1991, p. 1.ANNEX >TABLE>